

 

 


Robert L. Berman
Chief Human Resources Officer and Senior Vice President



Exhibit (10.1)
December 9, 2008




Mr. Philip J. Faraci
(address intentionally omitted)




Re:           Second Amendment to November 3, 2004 Letter Agreement


Dear Phil:


By way of letter agreements dated November 3, 2004 (the “Agreement”) and
February 28, 2007 (the “First Amendment”), Eastman Kodak Company (“Kodak”) and
you agreed to certain terms regarding your employment.  The purpose of this
letter (the “Second Amendment”), which will become an agreement once both you
and Kodak sign it, is to amend the Agreement and the First Amendment as set
forth herein in order to ensure that your benefits thereunder comply with
Section 409A of the Internal Revenue Code.  This Second Amendment supersedes the
Agreement and the First Amendment to the extent inconsistent therewith.


1.           Severance Benefits


On page 12 of the Agreement, the last sentence of the first paragraph of Section
A headed “In General” of the Section headed “Severance Benefits” is hereby
amended in its entirety to read as follows:


The severance allowance will be paid in equal consecutive bi-weekly payments
over the twelve (12) month period commencing the first month following the month
containing the six-month anniversary of your termination of employment.


2.           Miscellaneous


On page 2 of the First Amendment, the first paragraph of the amendment made to
the Section headed “Miscellaneous” is hereby amended in its entirety to read as
follows:


The arrangements described in this letter agreement are intended to comply with
Section 409A of the Internal Revenue Code to the extent such arrangements are
subject to that law, and this letter agreement shall be interpreted and
administered accordingly.  The parties agree that they will negotiate in good
faith regarding amendments necessary to bring the arrangements into compliance
with the terms of that Section or an exemption therefrom as interpreted by
guidance issued by the Internal Revenue Service; provided, however, that Kodak
may unilaterally amend this agreement for purposes of compliance if, in its sole

Eastman Kodak Company • 343 State Street • Rochester, NY  14650-0233
Phone:  585-724-7674    • Fax:  585-724-1655    • Email: robert.berman@kodak.com


 
 

--------------------------------------------------------------------------------

 
Mr. Philip J. Faraci
December 9, 2008





discretion, Kodak determines that such amendment would not have a material
adverse effect with respect to your rights under the agreement.  The parties
further agree that to the extent an arrangement described in this letter fails
to qualify for exemption from or satisfy the requirements of Section 409A, the
affected arrangement may be operated in compliance with Section 409A pending
amendment to the extent authorized by the Internal Revenue Service.  In such
circumstances Kodak will administer the letter in a manner which adheres as
closely as possible to the existing terms and intent of the letter while
complying with Section 409A.  This paragraph does not restrict Kodak’s rights
(including, without limitation, the right to amend or terminate) with respect to
arrangements described in this letter to the extent such rights are reserved
under the terms of such arrangements.


3.           Remaining Terms of Agreement


All of the remaining terms of the Agreement and the First Amendment, to the
extent that they are not inconsistent with this Second Amendment, will remain in
full force and effect, without amendment or modification.


Your signature below means that:


 
1.
You have had ample opportunity to discuss the terms and conditions of this
letter agreement with an attorney and/or financial advisor of your choice and as
a result fully understand its terms and conditions; and



 
2.
You accept the terms and conditions set forth in this letter agreement; and



 
3.
This letter agreement supersedes and replaces any and all agreements or
understandings, whether written or oral, that you may have had with the Company
concerning the matters discussed herein.






















 
page 2 of 3
 
 

--------------------------------------------------------------------------------

 
Mr. Philip J. Faraci
December 9, 2008





If you find the foregoing acceptable, please sign your name on the signature
line provided below.  Once the letter agreement is executed, please return it
directly to my attention.


Very truly yours,












RLB:dlm




I accept the terms and conditions of this letter agreement.




Signed:                      /s/ Philip J.
Faraci                                
Philip J. Faraci




Dated:                                                      







 

 
page 3 of 3
 
 
 
